ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Weston Solutions, Inc.                       )      ASBCA Nos. 59329, 59891
                                             )
Under Contract No. W912BV-08-D-2012          )

APPEARANCE FOR THE APPELLANT:                       James F. Butler, III, Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    P. Alex Petty, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Galveston

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 17 April 2015




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59329, 59891, Appeals of Weston
Solutions, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals